Citation Nr: 1138265	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  05-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a ruptured left Achilles tendon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for a ruptured left Achilles tendon and assigned a 0 percent (noncompensable) rating effective October 8, 1999.  In an October 2003 rating decision, the assigned rating was increased to 10 percent effective October 8, 1999.

This matter was previously remanded by the Board in September 2008 and February 2011 for additional development.  That development has been completed, and the case returns to the Board for appellate review.


FINDING OF FACT

The Veteran's ruptured left Achilles tendon is not manifested by a marked level of limited motion of the ankle.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a ruptured left Achilles tendon have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. § 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in October 2002 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the Veteran's June 2003 notice of disagreement (NOD), he took issue with the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a January 2005 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's ruptured left Achilles tendon.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Plate II of 38 C.F.R. § 4.71a reflects that normal ankle dorsiflexion is from 0 to 20 degrees, while normal plantar flexion is from 0 to 45 degrees.

The Veteran is currently assigned a 10 percent rating under Diagnostic Code 5271, which states that a 10 percent evaluation is warranted for moderate limitation of motion of the ankle, whereas a 20 percent evaluation is in order for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The rating criteria do not define "moderate" or "marked."  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).

The Board notes that additional Diagnostic Codes address disabilities of the ankle.  In this case, however, there is no evidence of ankylosis of the ankle (Diagnostic Code 5270), ankylosis of the subastragalar or tarsal joint (Diagnostic Code 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), or astragalectomy (Diagnostic Code 5274).  Therefore, those Diagnostic Codes are not applicable and will not be discussed.  

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

C.  Evidence

Private treatment records dated February 2000 show the Veteran walked with a normal gait, and was able to walk on his heels and tandem walk.  Weight bearing was normal.

VA treatment records dated February 2001 show the Veteran reported the pain level of his foot disability as 6/10 in severity.  He was sensitive to palpation over the posterior left ankle and calf.  Strength in the left ankle was 4-/5.  The Veteran was able to dorsiflex his ankle to a neutral position.  Plantar flexion was 32 degrees,   inversion was 26 degrees, and eversion was 17 degrees.

A separate entry from February 2001 shows the Veteran complained of swelling and a "hot flash" type of pain in the upper Achilles tendon area.  On examination, he walked with a slight limp.  Left calf circumference was 2 cm. smaller than the right calf, indicating some muscle atrophy.  There was mild tenderness in the proximal end of the Achilles.  The Veteran was able to walk on heels and toes, and he had strong plantar flexion against resistance.  Range of motion of the ankle was described as "good," though specific measurements were not recorded.  Sensation in the foot was good.  There was no palpable gap in the Achilles tendon.

Additional records dated April 2001 show the Veteran reported being unable to run or jump.  He also had occasional pain and stiffness.  

A May 2001 MRI showed no deformity of the left leg muscle or Achilles tendon.  On examination, there was good tension in the tendon.  The Veteran was able to walk on his heels and toes without pain.  There was slight tenderness on palpation of the gastrocnemius and Achilles tendon junction.

Private records dated June 2003 show the Veteran was seen for continued pain in the left Achilles tendon.  On examination, he had an antalgic gait.  There was some swelling of the Achilles tendon.  The Veteran had full active range of motion of the left ankle and normal strength.

In a December 2004 statement, the Veteran reported that his condition, in combination with his back and sinus condition, caused him to miss some days of work.

The Veteran underwent a VA examination in January 2005.  The claims file was reviewed by the examiner.  The Veteran reported constant pain in the site of the Achilles, rated as 7/10 in severity.  He also reported weakness, swelling, heat, and stiffness.  He denied any redness, fatigability, or lack of endurance.  He reported being able to walk an unlimited distance, with the onset of pain after about a half a mile.  Pain was worsened by standing and walking, and relieved by rest.  He denied any flare-ups.  He treated his condition with Ibuprofen 2 to 4 times per week.  He also wore a brace at times, which provided some increased support.  He reported missing about a week and a half from work the previous year due to slipping on a wet floor and aggravating his injury.  He denied any other significant occupational effects.  He was unable to play sports or run with his children.  On examination, the Veteran demonstrated 15 degrees of dorsiflexion, 35 degrees of plantar flexion, 25 degrees of inversion, and 15 degrees of eversion.  There was pain on motion, but no additional limitation due to repetitive motion.  There was no objective evidence of edema, instability, or weakness.  There was tenderness on palpation.  The Veteran had a normal gait, though he was unable to squat due to pain in the Achilles tendon area.  

The Veteran was afforded another VA examination in March 2011.  The claims file was reviewed by the examiner.  The Veteran reported symptoms of pain, swelling, heat, stiffness, fatigability, and weakness.  He denied any burning pain, numbness, or tingling.  On examination, there was no objective evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  Tenderness was present in the great toe.  The Veteran walked with a normal gait.  There was pain in the Achilles tendon area during tandem walking, but no unsteadiness.  There was also pain in the tendon area with stretching of the left ankle.  There was no ankylosis.  The Veteran was able to perform semi-squatting movements.  Dorsiflexion was 15 degrees and plantar flexion was 35 degrees.  Inversion and eversion were normal.  Sensation was intact.  Tension in the tendon area was normal at rest.  Strength was 5/5, with pain.  X-rays revealed ligamental calcification with degenerative changes at the medial malleolus and talus.  The examiner indicated that the Veteran's condition had mild effects on chores, shopping, exercise, and sports.  The Veteran reported missing less than 1 week of work during the preceding 12 months due to his left Achilles tendon condition.

D.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for a ruptured left Achilles tendon is not warranted.  As noted above, a higher 20 percent rating is warranted under Diagnostic Code 5271 for "marked" limitation of motion.  Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.

In this case, the evidence is against a finding of "marked" limitation of motion during the period on appeal.  February 2001 treatment records in one instance noted that the Veteran was only able to dorsiflex his left ankle to a neutral position.  However, additional records also dated February 2001 indicate that range of motion of the ankle was "good."  Since that time, the Veteran's left Achilles tendon condition was manifested at worst by 15 degrees of dorsiflexion and 35 degrees of plantar flexion of the ankle.  The Board also notes private records dated June 2003 which reflect full active range of motion of the ankle.  Collectively, these findings do not represent "marked" levels of limited motion as contemplated by the Rating Schedule.

The Board has also considered the Veteran's other symptoms, including subjective reports of pain and objective findings of tenderness, as well as limitations on squatting movements and daily activities.  However, when viewed with the range of motion findings noted above, the overall level of disability associated with the Veteran's tendon condition is not consistent with a higher 20 percent rating.

In addition, a higher 20 percent rating is not warranted under Diagnostic Code 5003.  There is x-ray evidence of degenerative changes in the Veteran's tendon area.  However, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, was not demonstrated. 

Moreover, while Diagnostic Code 5003 contemplates a compensable rating for painful motion when actual range of motion is not at a compensable level, some painful motion is already contemplated in the assigned rating under Diagnostic Code 5271 for a "moderate" limitation of motion for the ankle.  A separate rating under Diagnostic Code 5003 for the Veteran's left Achilles tendon disability would constitute pyramiding.  See 38 C.F.R. § 4.14.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the ruptured left Achilles tendon with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An initial rating in excess of 10 percent for a ruptured left Achilles tendon is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


